United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1640
Issued: January 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 24, 2017 appellant, through counsel, filed a timely appeal from a June 26, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a left shoulder
condition was causally related to the accepted March 2, 2016 employment incident.
FACTUAL HISTORY
On March 20, 2016 appellant, then a 54-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on March 2, 2016 she sustained left shoulder
pain due to carrying a heavy backpack filled with testing materials. She did not stop work.
By correspondence dated April 14, 2016, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised that a medical opinion
from a physician explaining how the March 2016 incident caused a diagnosed condition was
necessary to support her claim. She was afforded 30 days to provide this evidence.
In response to OWCP’s April 14, 2016 letter, appellant submitted additional medical
reports.
In work status summary notes covering the period March 23 to May 4, 2016, Jason
Depasquale, a certified physician assistant, noted that appellant sustained a new work injury on
March 2, 2016 as the result of carrying a heavy book bag on her left shoulder. Appellant related
continuing to have left shoulder pain and limited range of motion during each visit. Examination
findings from the March 23, 2016 visit included no impingement, negative x-ray interpretation,
and positive Yergason’s tests. Mr. Depasquale, on May 4, 2016, reported that a magnetic
resonance imaging (MRI) scan found a less than one centimeter supraspinatus tear and partial
full-thickness tendon tear of a portion of a tendon and deltoid muscle.
A March 30, 2016 work status summary note reported that March 2, 2016 was the date of
injury, that appellant had been released to return to work with restrictions on March 23, 2016,
and that a left shoulder MRI scan had been ordered. Anotai Annie Oonjit, a certified physician
assistant, was listed as the provider.
On an April 15, 2016 work status summary note, Dr. Jenny Grace, Board-certified in
obstetrics and gynecology, reported an injury date of March 2, 2016. She diagnosed left arm
pain, left shoulder bicipital tendinitis, and left shoulder pain, and provided work restrictions
beginning May 4, 2016.
An April 30, 2016 left shoulder MRI scan revealed possible bursitis, indeterminate partial
rotator cuff tear with probable small full-thickness component, and possible subacromial
impingement.
In a May 4, 2016 work status summary note, Dr. Wanda E. Guy-Craft, an examining
physician Board-certified in family medicine, reported an injury date of March 2, 2016. She
diagnosed left arm pain, left shoulder bicipital tendinitis, left shoulder bursitis, and unspecified
left shoulder rotator cuff muscle/tendon injury. Dr. Guy-Craft also provided work restrictions
with May 4, 2016 as the return to work date.

2

By decision dated May 18, 2016, OWCP denied the traumatic injury claim. It accepted
that the incident occurred as alleged and that there were diagnoses of partial rotator cuff tear and
possible bursitis. However, OWCP found that the evidence submitted was insufficient to
establish that the diagnosed conditions were causally related to the accepted March 2, 2016
employment incident.
In a form dated June 16, 2016 and received on June 22, 2016, appellant requested a
review of the written record by an OWCP hearing representative. Along with her request she
resubmitted medical evidence previously considered.
In a letter dated June 18, 2016, appellant, through counsel, changed her request for
review of the written record to a request for an oral hearing before an OWCP hearing
representative.
Following a hearing held on November 10, 2016, an OWCP hearing representative issued
a decision based on review of the written record as initially requested by appellant. She affirmed
the May 18, 2016 decision denying appellant’s claim, finding that the medical evidence of record
failed to establish a diagnosed condition causally related to the accepted March 2, 2016
employment incident.
In a letter dated April 28, 2017, appellant, through current counsel, requested
reconsideration. In support of her request, additional evidence was submitted.
In a June 9, 2016 report, Dr. Susan S. Jordan, an orthopedic surgeon, noted appellant’s
accepted March 2, 2016 employment incident, medical history, and that appellant had returned to
full-duty work. She reported that a left shoulder MRI scan revealed a bursal-sided rotator cuff
tear of about 70 percent to the tendon and 12 millimeters anterior to posterior. A physical
examination revealed positive impingement signs, tuberosity tenderness, and positive guarding
with range of motion. Dr. Jordon diagnosed a partial thickness rotator cuff tear and noted that
appellant had presented with left shoulder pain and weakness following a work injury.
Dr. Jordan, in progress notes signed on June 13, and 16, 2016, noted that appellant was
seen for complaints of left shoulder pain. Examination findings were provided and injury and
medical histories were noted. Dr. Jordan reported that appellant had returned to full-duty work.
On the notes signed on June 13, 2016, she diagnosed left shoulder pain and left shoulder partial
thickness rotator cuff tear.
In an October 14, 2016 report, Dr. Michael Cushing, an examining Board-certified
orthopedic surgeon, related that appellant had injured her left shoulder on March 2, 2016 as the
result of compensating for her right shoulder. Appellant related that she continued to have left
shoulder discomfort and pain since the March 2, 2016 incident. A physical examination revealed
full left shoulder range of motion with painful arc of motion, no tenderness, no crepitance,
positive Neer and Hawkins tests, and no joint stability. Dr. Cushing diagnosed left shoulder
impingement syndrome, left rotator cuff sprain, and left shoulder pain. He recommended
surgical intervention and determined that appellant was unable to work due to her severe left
shoulder disability.

3

Appellant was seen by Dr. Cushing on November 4 and February 20, 2017 and he
provided medical and injury histories in his progress notes. Examination findings were given
and diagnoses of left shoulder pain, left shoulder impingement syndrome, left rotator cuff
capsule sprain, and right rotator cuff capsule sprain. Dr. Cushing, in the November 4, 2016
progress notes, recommended left shoulder arthroscopy, subacromial decompression, and rotator
cuff repair surgery.
By decision dated June 26, 2017, OWCP denied modification as it found none of the
medical evidence submitted contained an opinion establishing causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

4

factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
OWCP accepted that on March 2, 2016 appellant carried a heavy backpack with testing
materials on her left shoulder. It denied her claim as she did not submit rationalized, probative
medical evidence to establish that the accepted March 2, 2016 incident caused or contributed to a
diagnosed medical condition. The Board finds that appellant failed to meet her burden of proof
to establish an injury on March 2, 2016 causally related to the accepted employment incident.
The question before the Board is whether the March 2, 2016 incident appellant had
described caused a left shoulder injury. None of the medical evidence submitted to the record
provides a physician’s rationalized opinion explaining how the March 2, 2016 activity caused the
diagnosed left shoulder conditions.12
In support of her claim appellant submitted reports from Dr. Cushing, Dr. Grace,
Dr. Guy-Craft, and Dr. Jordan, who concluded that appellant sustained a work injury on
March 2, 2016. Dr. Guy-Craft and Dr. Grace diagnosed left arm pain, left shoulder bicipital
tendinitis, left shoulder bursitis, and unspecified left shoulder rotator cuff muscle/tendon injury.
Dr. Jordan diagnosed a left shoulder partial rotator cuff tear and left shoulder pain. Dr. Cushing
diagnosed left shoulder impingement syndrome, left rotator cuff sprain, and left shoulder pain.
However, the Board has found that a mere conclusion without the necessary rationale is
insufficient to meet a claimant’s burden of proof.13 Rationalized medical opinion evidence must
relate the specific employment incident identified by the claimant to the claimant’s condition,
with medical rationale explaining how the employment incident physiologically caused the
diagnosed conditions. None of these physicians provided any opinion explaining how or why
the accepted March 2, 2016 work incident caused the diagnosed conditions,14 thus these reports
fail to establish appellant’s claim.15
The remaining medical evidence of record is of limited probative value. The MRI scan
report, while diagnosing a left shoulder condition, fails to offer a medical opinion as to how the

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

See G.M., Docket No. 13-2143 (issued February 7, 2014).

13

V.G., Docket No. 17-0067 (issued April 5, 2017); T.C., Docket No. 16-1052 (issued November 8, 2016).

14

M.B., Docket No. 16-1188 (issued January 10, 2017); J.F., Docket No. 09-1061 (issued November 17,
2009); A.D., supra note 9; Ellen L. Noble, 55 ECAB 530 (2004).
15

Id.

5

accepted March 2, 2016 work incident caused a medical condition.16 Diagnostic reports which
offer no opinion regarding causal relationship are of limited probative value.17
OWCP also received reports from physician assistants. However, the Board has held that
reports from physician assistants have no probative value as these practitioners are not
considered physicians under FECA.18
The Board therefore finds that appellant has failed to establish causal relationship
between carrying a heavy backpack with training materials on March 2, 2016 and the diagnosed
left shoulder conditions. The fact that a condition manifests itself during a period of employment
is insufficient to establish causal relationship.19 Temporal relationships alone will not suffice.20
Entitlement to FECA benefits may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.21
There is no well-reasoned medical opinion supporting appellant’s claim for
compensation. Accordingly, the Board will affirm OWCP’s June 26, 2017 decision, which
found that appellant failed to establish a left shoulder condition causally related to the accepted
March 2, 2016 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted March 2, 2016 employment incident.

16

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

17

See G.H., Docket No. 17-1387 (issued October 24, 2017).

18

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); Sean O’Connell, 56 ECAB 195
(2004) (reports by nurse practitioners and physician assistants are not considered medical evidence as these persons
are not considered physicians under FECA); see also D.B., Docket No. 17-0448 (issued October 12, 2017). 5 U.S.C.
§ 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law).
19

See A.C., Docket No. 16-0452 (issued October 27, 2017); 20 C.F.R. § 10.115(e).

20

See D.I., 59 ECAB 158, 162 (2007).

21

See M.H., Docket No. 16-0228 (issued June 8, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 26, 2017 is affirmed.
Issued: January 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

